FILED
                             NOT FOR PUBLICATION                            JUN 17 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


JOSE PABLO MARTINEZ, a.k.a. Jase                 No. 13-71950
Martinez,

               Petitioner,
                                                 MEMORANDUM*
  v.

SUPERIOR LINEN,

               Respondent.


                     On Petition for Review of an Order of the
                 Office of the Chief Administrative Hearing Officer

                             Submitted June 12, 2014**

Before:        McKEOWN, WARDLAW, and M. SMITH, Circuit Judges.

       Jose Pablo Martinez petitions pro se for review of a final order of an

administrative law judge (“ALJ”) in the Office of the Chief Administrative

Hearing Officer dismissing Martinez’s complaint alleging unfair immigration-

related employment discrimination and retaliation in violation of the Immigration

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Reform and Control Act, 8 U.S.C. § 1324b. We have jurisdiction under 8 U.S.C.

§ 1324b(i)(1). We review de novo the ALJ’s conclusions of law and for

substantial evidence the ALJ’s findings of fact. Mester Mfg. Co. v. INS, 879 F.2d
561, 565 (9th Cir. 1989). We deny the petition for review.

       The ALJ correctly granted a summary decision as to Martinez’s claims of

discriminatory and retaliatory discharge because Martinez failed to raise a genuine

dispute of material fact regarding whether Superior Linen’s legitimate,

nondiscriminatory, and nonretaliatory reasons for discharging him were pretextual

and whether a causal link existed between his protected activity and his subsequent

discharge. See Villegas-Valenzuela v. INS, 103 F.3d 805, 812 (9th Cir. 1996)

(setting forth the standard for summary decision); see also Vasquez v. County of

Los Angeles, 349 F.3d 634, 641 (9th Cir. 2003) (“[I]ndividuals are similarly

situated when they have similar jobs and display similar conduct.”); Knickerbocker

v. City of Stockton, 81 F.3d 907, 912 (9th Cir. 1996) (“[A]n inference [of

retaliation based on the timing of adverse action] is not compelled where other

evidence provides a reasonable basis for inferring that adverse action was not

retaliatory.”).

       We construe Martinez’s Motion to Dismiss the Respondent’s Answering

Brief as a motion to strike the answering brief, and we deny the motion because


                                          2                                    13-71950
Superior Linen filed its answering brief in accordance with the applicable rules.

Cf. 9th Cir. R. 28-1(a).

       We deny as procedurally improper Superior Linen’s request for attorneys’

fees and costs, set forth in its opposition to Martinez’s motion. See 9th Cir. R. 39-

1.6.

       PETITION FOR REVIEW DENIED.




                                          3                                    13-71950